Gunter, Justice.
This is an appeal from convictions for armed robbery and kidnapping against one victim and for aggravated assault upon another victim, a police officer; and for convictions for carrying a concealed weapon and carrying a pistol without a license. The appellant was tried before a jury and found guilty on each of the charges. On appeal he asserts only that the trial judge erroneously overruled the general grounds of his motion for a new trial.
Both victims identified the appellant as the perpetrator of the crimes, and their testimony established each element of the offenses with which the appellant was charged. Therefore, there was adequate evidence to support the verdict rendered by the jury.
The appellant’s testimony and that of Sidney Gorman, who had pleaded guilty to the same charges for which the appellant was being tried, contradicted the testimony of the two victims. However, since it is the duty of the jury to determine the credibility of the witnesses, the jury was authorized to believe those witnesses whom it thought most entitled to belief. Stewart v. State, 128 Ga. App. 11, 12 (195 SE2d 251) (1973); White v. State, 74 Ga. App. 634, 636 (40 SE2d 782) (1946).
We conclude that the appeal is without merit.

Judgment affirmed.


All the Justices concur.

Submitted November 8, 1974
Decided February 25, 1975.
James C. Carr, Jr., for appellant.
Lewis R. Slaton, District Attorney, Carole E. Wall, Assistant District Attorney, Arthur K. Bolton, Attorney General, B. Dean Grindle, Jr., Assistant Attorney General, for appellee.